ACCEPTED
                                                                                 01-15-00399-CR
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                           8/31/2015 12:13:31 PM
                                                                           CHRISTOPHER PRINE
                                                                                          CLERK

                          No. 01-15-00399-CR

                                 In the                         FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                            Court of Appeals             8/31/2015 12:13:31 PM
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
                                 For the

                         First District of Texas

                            At Houston
        _________________________________________________________

                     Trial Court Cause No. 1391752
                         In the 339th District Court
                          of Harris County, Texas
        _________________________________________________________


                     DENE RAY McCARTER,
                                Appellant
                                   v.
                     THE STATE OF TEXAS,
                                 Appellee

       ___________________________________________________________

             MOTION FOR EXTENSION OF TIME TO FILE

__________________________________________________________

                                     VIVIAN R. KING
                                     State Bar No. 00784399
                                     2202 Alabama St.
                                     Houston, Texas 77004
                                     (713) 222-2019 Office
                                     (877) 753-6706 eFax
                                 Appointed Attorney for Appellant
                                    1
TO THE HONORABLE COURT OF APPEALS:

      NOW COMES DENE RAY McCARTER, the Appellant herein, and moves

the Court for an extension of time to file Appellant's Brief in this cause, pursuant to

TEX. R. APP. PROC. Rules 10.5 (b)(2) and 38.6(n), and in support thereof would

show the Court as follows:

                                          I.

      The Appellant in this cause was convicted by a jury of Murder in the 339th

District Court of Harris County, Texas in cause number 1391752 and Appellant was

sentenced to 52 years in Prison in the Texas Department of Corrections, Institutional

Division. Notice of Appeal was properly filed on December 04, 2014.

                                          II.

      The Clerk’s record was properly filed on June 15, 2015.

      The Reporter’s record was filed on July 09, 2015.

      The Exhibits were filed on July 15, 2015.

      Appellant’s brief was due on August 10, 2015.

      This is a voluminous record. The case is complicated.

                                         III.

       No previous extensions have been filed.



                                           2
      Appellant’s attorney is requesting a 60-day extension of time to file

Appellant’s Brief to October 10, 2015.


                                         IV.

      Appellant’s attorney is requesting this extension of time to file Appellant’s

Brief due to multiple trial settings that are demanding an enormous amount of

preparation time.

      This motion is not made for delay, but instead, to ensure effective assistance

of counsel.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on

behalf of Appellant, respectfully prays that this Honorable Court grant this extension

to October 10, 2015.

                                      RESPECTFULLY SUBMITTED,
                                      /s/ Vivian R. King
                                      VIVIAN R. KING
                                      Texas Bar No. 00784399
                                      2202 Alabama St.
                                      Houston, Texas 77004
                                      (713) 222-2019 office
                                      (877) 753-6706 e Fax
                                      VivianRKing@msn.com Email




                                          3
                        CERTIFICATE OF SERVICE

  As Attorney of Record for Appellant, I do hereby certify that a true and correct
copy of the above and foregoing document was emailed to Appellate Division and
efiled with the office of the Honorable Devon Anderson, Harris County District
Attorney, on August 31, 2015.

                                                 /s/ Vivian R. King




                                        4